Citation Nr: 0125748	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  01-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death due to carcinoma of the stomach 
claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
December 1964.  He died in September 1990.  The appellant is 
the veteran's surviving spouse.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), that denied the above claim.  

In this case, the Board denied service connection for the 
cause of the veteran's death in August 1998 as not well-
grounded.  The case was appealed to the United States Court 
of Appeals for Veterans Claims (Court), which affirmed the 
Board's decision in October 1999.  

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Under § 7(b) of the VCAA, a claim denied 
or dismissed as not well-grounded shall, on the request of 
the claimant or on "the Secretary's own motion," be 
readjudicated as if the denial or dismissal had not been made 
provided that the denial was one that became final during the 
period beginning on July 14, 1999, and ending on the date of 
enactment of the VCAA, November 9, 2000.  See 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); VAOPGCPREC 03-2001.  

Service connection for the cause of the veteran's death 
became final in October 1999, when the Court affirmed the 
Board's 1998 decision.  The instant case however, is now 
before the Board as an appeal to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Although entitlement to service connection 
for the cause of the veteran's death became final during the 
period beginning July 14, 1999, and ending November 9, 2000, 
the appellant has not requested that the case be 
readjudicated as if the denial had not been made.  However, 
because the Board herein determines that new and material 
evidence has been presented to reopen the claim, the Board 
will not refer this case to the RO for readjudication, but 
will remand the underlying issue to address the VCAA and its 
requirements of notice and development.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by Board decision of August 1998.  

2.  Evidence submitted since the August 1998 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1998 Board decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).  

2.  Evidence received since the August 1998 Board decision 
denying entitlement to service connection for the cause of 
the veteran's death is new and material, and the appellant's 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran died on September [redacted], 1990, due to 
cardiorespiratory arrest due to or as a consequence of 
terminal adenocarcinoma of the stomach.  No autopsy was 
performed.  At the time of the veteran's death, he was not 
service connected for any disability.  

In 1991, the veteran filed a claim for entitlement to service 
connection for the cause of the veteran's death.  The 
appellant claimed that the veteran's death was due to a 
condition caused by Agent Orange exposure.  The RO denied the 
claim, and the appellant appealed to the Board, which in 1998 
denied entitlement to service connection for the cause of 
death, as outlined above.

Evidence of record at the time of the denial included the 
veteran's service medical records, private medical records 
dated in 1990 from the Hospital Interamericano de Medicina 
Avanzada, and a letter regarding treatment for gastric 
carcinoma from Medical Center Arturo Toledo in Tijuana, 
Mexico.  In addition, there was a December 1991 award letter 
from the Agent Orange Administration, and the appellant's 
testimony at a hearing.

Evidence added to the claims file since the Board's 
August 1998 decision consists only of a medical opinion from 
Rosa A. Coca Rivera, M.D.  Dr. Coca Rivera indicated, in 
pertinent part, that the veteran had been exposed to Agent 
Orange, had no other risk factor except exposure to Agent 
Orange, and had no family history of cancer.  She stated that 
it was "most probably, then not," that the veteran's 
stomach cancer was caused by Agent Orange exposure.  She 
related that this was her clinical opinion after evaluation 
of the medical records kept by the appellant.  


II.  Legal Analysis

A. Duty to Assist 

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations have recently been adopted that effectuate the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law specifically provides 
that "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . . ."  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  These new 
regulations do not apply to this claim, which was filed 
before August 29, 2001.

VA has fulfilled the notice and duty to assist requirements 
as it pertains to this particular case.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  For instance, the appellant was notified 
of the information necessary to substantiate her claim, 
including the requirements to establish service connection 
for the cause of death.  She was also informed in her notice 
letter of October 2000, of what was needed to submit new and 
material evidence in support of her claim.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(a)-
(b)).  VA has no outstanding duty to inform her that any 
additional information or evidence is needed. 

The RO received a medical opinion from a private physician, 
and there is nothing that would suggest the existence of 
unobtained evidence that might provide information that could 
serve to reopen the finally denied claim.  See Graves v. 
Brown, 6 Vet. App. 166, 171 (1994); see also 38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board's determination 
herein, to the extent that a decision is reached, is 
favorable to the appellant, and she is not prejudiced by the 
Board's consideration of the claim under the VCAA.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

B.  Application of the law to the facts

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001). 

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received subsequent to the August 1998 Board 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In August 1998, the evidence of 
record did not establish that there was competent evidence 
establishing that a disability incurred in or aggravated by 
service, including Agent Orange exposure, either caused or 
contributed substantially or materially to the veteran's 
death.  There was no evidence that the veteran had 
adenocarcinoma of the stomach in service, within one year of 
separation of service, nor that the veteran's adenocarcinoma 
was the result of Agent Orange exposure.  

The evidence received since the August 1998 Board decision is 
both new and material.  The evidence, a medical opinion, is 
new as it has never been presented before.  This evidence is 
material, as it links the veteran's death of stomach 
carcinoma to exposure to Agent Orange in service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the claim.  Thus, it is new and 
material and warrants reopening of the instant claim.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened, and the appeal to that extent, 
is granted.  



REMAND

The medical opinion submitted by Dr. Coca Rivera was 
sufficient to reopen the claim at issue.  However, her 
medical opinion is presumed credible only for purposes of 
reopening the claim.  Now that the claim is reopened, the 
presumption as to the credibility of the evidence no longer 
applies and the Board must now determine, as a question of 
fact, both the weight and credibility of the evidence.  See 
Justus v. Principi, 3 Vet. App. 510 (1992). 

Dr. Coca Rivera stated that her opinion was based on records 
she evaluated that were kept by the appellant.  Those medical 
records were not submitted with her medical opinion.  

VA has a duty to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal agency or 
departmental custodians.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO should inform the appellant of the 
importance of the records used by Dr. Coca Rivera to 
establish her medical opinion and attempt to obtain these 
records in connection with this claim.  

Additionally, the evidence of record shows that the veteran 
did serve in Vietnam for 11 months and 15 days.  However, his 
service personnel records are not associated with the claims 
folder and it is not clear where the veteran served in 
Vietnam or the dates of his Vietnam service.  The RO should 
make every effort to locate and obtain the veteran's service 
records.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic for the application of presumptive statues 
and regulations.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.307(a) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(iii).

The veteran's stomach cancer is not one of the diseases that 
is presumptively service connected based on herbicide 
exposure, and, thus, the veteran may not be presumed to have 
been exposed to Agent Orange.  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 
57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

On remand, the appellant should be told of the necessity of 
proving that the veteran was actually exposed to Agent Orange 
during his military service.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  Notify the appellant that, because 
the veteran's stomach cancer is not a 
disease for which exposure to Agent 
Orange may be presumed, she must present 
evidence that the veteran was, in fact, 
exposed to Agent Orange while in the 
military service.  Notify her of the type 
of evidence she might present, and the 
time within which she should present the 
evidence.

3. The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder. 

4.  After obtaining a release of 
information from the appellant, the RO 
should contact Dr. Coca Rivera and ask 
her to provide copies of all medical 
records she reviewed before rendering her 
medical opinion on the etiology of the 
veteran's stomach carcinoma.  Dr. Coca 
Rivera should also be asked the basis on 
which she determined that the veteran was 
exposed to Agent Orange, and the 
medical/scientific basis of her opinion 
that the veteran's stomach carcinoma was 
caused by Agent Orange exposure.  If the 
request for the treatment records used to 
render her opinion is unsuccessful, 
notify the claimant.  See 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).

5.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,5630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

6.  Thereafter, review the claims file 
and readjudicate the claim.  If the claim 
remains denied, the appellant should be 
furnished an appropriate SSOC and given 
the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



